SAINBOBN, Circuit Judge.
I concur in the result in this case on the ground that under section 5343 of the Compiled Laws of Dakota of 1887, which declares that “an action is deemed to be pending from the time of its commencement until its final determination upon appeal, or until the time for appeal has passed, unless the judgment, be sooner satisfied,” the judgment in the mandamus suit which was pending upon appeal in the supreme court of the state of Dakota when this suit was tried was not then res adjudieata, and upon the merits the judgment below ought to be reversed. Sharon v. Terry (C. C.) 36 Fed. 346; In re Blythe’s Estate, 99 Cal. 472, 475, *67334 Pac. 108; Harris v. Barnhart, 97 Cal. 546, 34 Pac. 589; Naftzger v. Gregg, 99 Cal. 83, 33 Pac. 758; Story v. Commercial Co., 100 Cal. 41, 34 Pac. 675; Fresno Milling Co. v. Fresno Canal & Irrigation Co. (Cal.) 36 Pac. 412.